             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00295-MR


JEFFREY SCOTT COLLIER and        )
ANDREA BETIM COLLIER,            )
                                 )
                   Plaintiffs,   )
                                 )
     vs.                         )                 ORDER
                                 )
TEAM CARE – A CENTRAL STATES )
HEALTH PLAN,                     )
                                 )
                   Defendants.   )
________________________________ )

     THIS MATTER is before the Court on the Defendant’s motion for the

admission of attorney Francis J. Carey as counsel pro hac vice. [Doc. 4].

Upon careful review and consideration, the Court will allow the motion.

     IT IS, THEREFORE, ORDERED that the Defendant’s motion [Doc. 4]

is ALLOWED, and Francis J. Carey is hereby granted pro hac vice

admission to the bar of this Court, payment of the required admission fee

having been received by the Clerk of this Court.
                                Signed: November 15, 2019
     IT IS SO ORDERED.
